Exhibit 10.1

CARNIVAL CORPORATION

2011 STOCK PLAN

FORM OF EXECUTIVE RESTRICTED STOCK AGREEMENT FOR EXECUTIVES WITH EXECUTIVE
LONG-TERM COMPENSATION AGREEMENTS

THIS AGREEMENT (the “Agreement”), is made effective as of [GRANT DATE]
(hereinafter the “Grant Date”) between Carnival Corporation, a corporation
organized under the laws of the Republic of Panama (the “Company”), and [NAME]
(the “Executive”), pursuant to the amended and restated Carnival Corporation
2011 Stock Plan (the “Plan”) and that certain Executive Long-Term Compensation
Agreement effective as of January 15, 2008[, and amended December 19, 2008]
between the Company and Executive (the “LTCA”).

R E C I T A L S:

WHEREAS, the Company has adopted the amended and restated Carnival Corporation
2011 Stock Plan pursuant to which awards of restricted Shares may be granted;
and

WHEREAS, the Company desires to grant Executive an award of restricted Shares
pursuant to the terms of this Agreement, the LTCA and the Plan.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Restricted Stock.

Subject to the terms and conditions set forth in the Plan, the LTCA and in this
Agreement, the Company hereby grants to Executive a Restricted Stock Award
consisting of [NUMBER] Shares (the “Restricted Stock”). The Restricted Stock is
subject to the restrictions described herein, including forfeiture under the
circumstances described in Section 5 hereof (the “Restrictions”). The
Restrictions shall lapse and the Restricted Stock shall become nonforfeitable in
accordance with Section 3 and Section 5 hereof.

 

2. Incorporation by Reference, Etc.

The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the LTCA and the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The terms of the LTCA shall control in the event of a conflict with
the provisions of this Agreement or the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon Executive and his legal representative in respect of any
questions arising under the Plan or this Agreement.



--------------------------------------------------------------------------------

3. Lapse of Restriction.

Except as otherwise provided in Section 5 hereof, and contingent upon
Executive’s continued employment with the Company, the Restrictions with respect
to the Restricted Stock shall lapse on the third anniversary of the Grant Date.
Notwithstanding the foregoing, the Committee shall have the authority to remove
the Restrictions on the Restricted Stock whenever it may determine that, by
reason of changes in applicable laws or other changes in circumstances arising
after the Grant Date, such action is appropriate.

Any shares of Restricted Stock for which the Restrictions have lapsed or been
removed shall be referred to hereunder as “released Restricted Stock.”

 

4. Share Issuance.

Certificates evidencing the Restricted Stock shall be issued by the Company and
shall be registered in Executive’s name on the stock transfer books of the
Company promptly after the date hereof. Subject to Section 6 hereof, the
certificates evidencing the Restricted Stock shall remain in the physical
custody of Executive or Executive’s legal representative at all times prior to
the date such Restricted Stock becomes released Restricted Stock.

 

5. Effect of Termination of Employment.

Notwithstanding anything herein to the contrary, all unreleased Restricted Stock
issued hereunder shall be forfeited upon the occurrence of any event set forth
in Section 3 of Executive’s LTCA. In addition, in the event the Executive
terminates by reason of death or Disability, the Restrictions on the Restricted
Stock shall lapse on the date of Executive’s death or Disability and the
Restricted Stock shall become Released Restricted Stock.

 

6. Rights as a Shareholder.

Executive shall be the record owner of the Restricted Stock unless and until
such shares are forfeited pursuant to Section 3 or 5 hereof, and as record owner
shall be entitled to all rights of a common shareholder of the Company; provided
that the Restricted Stock shall be subject to the limitations on transfer and
encumbrance set forth in this Agreement. As soon as practicable following the
lapse or removal of Restrictions on any Restricted Stock, Executive shall return
the certificate representing such released Restricted Stock to the company and
the Company shall deliver to Executive or Executive’s legal representative a
replacement certificate for such released Restricted Stock with the restrictive
legend removed. In the event the Restricted Stock is forfeited pursuant to
Section 5 hereof, Executive shall immediately return the certificate evidencing
such forfeited unreleased Restricted Stock to the Company and Executive’s name
shall be removed from the stock transfer books of the Company.

 

7. Restrictive Legend.

All certificates representing Restricted Stock shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under federal or state securities laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CARNIVAL

 

2



--------------------------------------------------------------------------------

CORPORATION 2011 STOCK PLAN, AS AMENDED FROM TIME TO TIME, AND A RESTRICTED
STOCK AGREEMENT, DATED AS OF [GRANT DATE] BETWEEN CARNIVAL CORPORATION AND
[NAME] COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE OFFICES OF CARNIVAL
CORPORATION.

The granting and delivery of the Restricted Stock, and any other obligations of
the Company under this Agreement, shall be subject to all applicable federal,
state, local and foreign laws, rules and regulations and to such approvals by
any regulatory or governmental agency as may be required. If the delivery of the
Restricted Stock would be prohibited by law or the Company’s dealing rules, the
delivery shall be delayed until the earliest date on which the delivery would
not be so prohibited. Upon the expiration of the Restricted Period of any
Restricted Stock, Executive agrees to enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with the Plan or this Agreement.

 

8. Transferability.

The Restricted Stock may not, at any time prior to becoming released Restricted
Stock, be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by Executive, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. Notwithstanding the foregoing, unreleased
Restricted Stock may be transferred by the Executive, without consideration, to
a Permitted Transferee in accordance with
Section 9(h) of the Plan.

 

9. Withholding; Section 83(b) Election.

Executive agrees to make appropriate arrangements with the Company for
satisfaction of any applicable federal, state or local income tax withholding
requirements or like requirements, including the payment to the Company upon the
lapse or removal of Restrictions on any Restricted Stock (or such later or
earlier date as may be applicable under Section 83 of the Code), or other
settlement in respect of, the Restricted Stock of all such taxes and
requirements and the Company shall be authorized to take such action as it deems
necessary (including, without limitation, requiring the Executive to return the
released Restricted Stock to the Company and/or withholding amounts from any
compensation or other amount owing from the Company or its Affiliates to
Executive) to satisfy all obligations for the payment of such taxes. Executive
may make an election pursuant to Section 83(b) of the Code in respect of the
Restricted Stock and, if he does so, he shall timely notify the Company of such
election and send the Company a copy thereof. Executive shall be solely
responsible for properly and timely completing and filing any such election.

 

10. Clawback/Forfeiture.

Notwithstanding anything to the contrary contained herein, in the event of a
material restatement of the Company’s issued financial statements, the Committee
shall review the facts and circumstances underlying the restatement (including,
without limitation any potential wrongdoing by Executive and whether the
restatement was the result of negligence or intentional or gross misconduct) and
may in its sole discretion direct the Company to recover all or a portion of any
income or gain realized on the vesting of the Restricted Stock or the subsequent
sale of shares of released Restricted Stock with respect to any fiscal year in
which the Company’s financial results are negatively impacted by such
restatement. If the Committee directs the Company to recover any such amount
from

 

3



--------------------------------------------------------------------------------

Executive, then Executive agrees to and shall be required to repay any such
amount to the Company within 30 days after the Company demands repayment. In
addition, if the Company is required by law to include an additional “clawback”
or “forfeiture” provision to outstanding awards, under the Dodd-Frank Wall
Street Reform and Consumer Protection Act or otherwise, then such clawback or
forfeiture provision shall also apply to this Agreement as if it had been
included on the Grant Date and the Company shall promptly notify Executive of
such additional provision.

 

11. Miscellaneous.

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed as follows:

 

If to Executive:

   To the address specified in the Company’s records.

If to the Company to:

  

Carnival Corporation

3655 N.W. 87th Avenue

Miami, Florida 33178-2428

   Attn: General Counsel

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon Executive any right to continue in the employ of the Company
or shall interfere with or restrict in any way the right of the Company, which
are hereby expressly reserved, to remove, terminate or discharge Executive at
any time for any reason whatsoever, with or without, Cause.

(c) Bound by Plan. By signing this Agreement, Executive acknowledges that he has
received a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all the terms and provisions of the Plan.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on Executive and the
beneficiaries, executors, administrators, heirs and successors of Executive.

(e) Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(h) Governing Law. This Agreement and the rights of Executive hereunder shall be
construed and determined in accordance with the laws of the State of Florida.

 

4



--------------------------------------------------------------------------------

(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(k) Data Protection. By accepting the grant of the Restricted Stock Executive
agrees and consents:

(i) to the collection, use, processing and transfer by the Company of certain
personal information about Executive, including Executive’s name, home address
and telephone number, date of birth, other employee information, details of the
Restricted Stock granted to Executive (“Data”); and

(ii) to the Company transferring Data to any subsidiary or Affiliate of the
Company for the purposes of implementing, administering and managing this
Agreement; and

(iii) to the use of such Data by any person for such purposes; and

(iv) to the transfer to and retention of such Data by third parties in
connection with such purposes.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

CARNIVAL CORPORATION

By:

 

 

By selecting “I AGREE” and clicking the “Save” button you acknowledge and agree
to be bound by the terms and conditions of the Plan and this Agreement.

    I AGREE

    No Thanks

 

5